F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         NOV 10 1999
                                     TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                               Clerk

 JIMMY GENE WELCH,

           Petitioner - Appellant,
 vs.                                                   No. 99-7070
                                                   (D.C. No. 98-CV-480)
 RON CHAMPION, Warden,                                 (E.D. Okla.)

           Respondent - Appellee.


                              ORDER AND JUDGMENT *


Before ANDERSON, KELLY, and BRISCOE, Circuit Judges. **


       Mr. Welch, an inmate appearing pro se, seeks to appeal from the district

court’s dismissal of his habeas petition, 28 U.S.C. § 2254. Although Mr. Welch

did not exhaust his claims, the district court determined that requiring exhaustion

would be futile and that the petition should be denied pursuant to 28 U.S.C.

§ 2254(b)(2) because it raised state law issues.


       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.
       Mr. Welch claims that his sentence, imposed prior to passage of the

Oklahoma Truth in Sentencing Act, should be adjusted downward. He claims

that the Act has disadvantaged him because he would receive a lighter sentence

under the sentencing matrix established by the Act. He claims an equal

protection violation because he is punished differently from those convicted after

passage of the Act.

       “In conducting habeas review, a federal court is limited to deciding

whether a conviction violated the Constitution, laws, or treaties of the United

States.” Estelle v. McGuire , 502 U.S. 62, 68 (1991). Whether the Act should be

applied retroactively is a question of state law, not one of Constitutional

dimension. “‘[T]here is absolutely no constitutional authority for the proposition

that the perpetrator of a crime can claim the benefit of a later enacted statute

which lessens the culpability level of that crime after it was committed.’”   Nestell

v. Klinger , No. 98-6148, 1998 WL 544361 at *1 (10th Cir. Aug. 27, 1998)

(unpublished) (quoting    United States v. Haines , 855 F.2d 199, 200 (5th Cir.

1988).

       We DENY Mr. Welch’s application for a certificate of appealability and




dismiss the appeal.


                                            -2-
Entered for the Court


Paul J. Kelly, Jr.
Circuit Judge




 -3-